 Case 5:17-cv-02514-JGB-SHK Document 106 Filed 12/19/18 Page 1 of 23 Page ID #:1009



1    LESLEY HOLMES (BAR NO. 271903)
     NORTON ROSE FULBRIGHT US LLP
2    555 South Flower Street
     Forty-First Floor
3    Los Angeles, California 90071
     Telephone: (213) 892-9200
4    Facsimile: (213) 892-9494
     lesley.swanson.holmes@nortonrosefulbright.com
5
     MARK EMERY (PRO HAC VICE)
6    NORTON ROSE FULBRIGHT US LLP
     799 9th Street NW Suite 100
7    Washington, D.C. 20001-4501
     Telephone: (202) 662-0200
8    Facsimile: (202) 662-4643
     mark.emery@nortonrosefulbright.com
9
10   Attorneys for Defendant
     THE GEO GROUP, INC.
11
     (Additional counsel listed on next page)
12
                              UNITED STATES DISTRICT COURT
13
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
15   RAUL NOVOA, individually and on            CASE NO. 5:17-cv-02514-JGB-SHKx
     behalf of all others similarly situated,
16                                              DEFENDANT GEO GROUP’S FIRST
           Plaintiff,                           AMENDED ANSWER AND
17                                              COUNTERCLAIM TO PLAINTIFF’S
     v.                                         FIRST AMENDED COMPLAINT
18   THE GEO GROUP, INC.,
19                                              JUDGE: Hon. Jesus G. Bernal
           Defendant.
20
21   THE GEO GROUP, INC.,
                                                DEMAND FOR JURY TRIAL
22          Counter-Claimant,
                                                Amended Complaint Filed: 7/6/18
23   v.

24   RAUL NOVOA, individually and on
     behalf of all others similarly situated,
25          Counter-Defendant.
26
27
28
             THE GEO GROUP, INC.’S FIRST AMENDED ANSWER AND
          COUNTERCLAIM TO PLAINTIFF’S FIRST AMENDED COMPLAINT
 Case 5:17-cv-02514-JGB-SHK Document 106 Filed 12/19/18 Page 2 of 23 Page ID #:1010



1    CHARLES A. DEACON (PRO HAC VICE)
     NORTON ROSE FULBRIGHT US LLP
2    300 Convent Street Suite 2100
     San Antonio, TX 78205-3792
3    Telephone: (210) 270-7133
     Facsimile: (210) 270-7205
4    charlie.deacon@nortonrosefulbright.com
5    ROBERT J. HERRINGTON (BAR NO. 234417)
     ROBERT FREUND (BAR NO. 287566)
6    GREENBERG TRAURIG, LLP
     1840 Century Park East, Suite 1900
7    Los Angeles, California 90067-2121
     Telephone: 310.586.7700
8    Facsimile: 310.586.7800
     herringtonr@gtlaw.com
9    freundr@gtlaw.com
10   SCOTT A. SCHIPMA (PRO HAC VICE)
     GREENBERG TRAURIG, LLP
11   2101 L Street NW, Suite 1000
     Washington, DC 20037
12   Telephone: 202.331.3100
     Facsimile: 202.331.3101
13   schipmas@gtlaw.com
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
            THE GEO GROUP, INC.’S FIRST AMENDED ANSWER AND
         COUNTERCLAIM TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                              2
 Case 5:17-cv-02514-JGB-SHK Document 106 Filed 12/19/18 Page 3 of 23 Page ID #:1011



1
           Defendant The GEO Group, Inc. (“GEO”) answers the First Amended Complaint
2
     for Declaratory and Injunctive Relief and Damages (“FAC”; Dkt. #47) of Plaintiff Raul
3
     Novoa, individually and on behalf of all others similarly situated (“Plaintiff”), and states
4
     its affirmative defenses, as follows:
5
                                  PRELIMINARY STATEMENT
6
           1.     Paragraph 1 of the FAC states Plaintiff’s characterization and understanding
7
     of the nature of the action rather than alleging any facts for GEO to admit or deny. To the
8
     extent this paragraph alleges any facts, GEO denies the allegations set forth in Paragraph 1
9
     of the Complaint.
10
           2.     GEO admits that it owns and operates the Adelanto Facility, an immigration
11
     processing and detention center, for profit. GEO denies the remaining allegations set forth
12
     in Paragraph 2 of the FAC.
13
           3.     GEO admits it owns and operates correctional, detention and community
14
     reentry facilities in the United States and abroad for profit. GEO denies the remaining
15
     allegations set forth in Paragraph 3 of the FAC.
16
           4.     GEO denies the allegations set forth in Paragraph 4 of the FAC.
17
           5.     GEO admits that immigration detainees who choose to participate in the
18
     federally-mandated Voluntary Work Program may receive a $1 allowance for each day of
19
     participation regardless of tasks performed, work accomplished, or duration of
20
     participation. The $1 allowance per detainee is passed from ICE to detainees via a detainee
21
     trust account. GEO denies the remaining allegations set forth in Paragraph 5 of the FAC.
22
           6.     Paragraph 6 of the FAC contains Plaintiff’s characterization of the nature of
23
     the action rather than averring any facts for GEO to admit or deny. To the extent this
24
     paragraph alleges any facts, GEO denies the allegations in Paragraph 6 of the FAC.
25
     Voluntary Work Program participants choose to perform self-care tasks like meal
26
     preparation, basic housekeeping chores, and grooming to eliminate idle time while in
27
28
             THE GEO GROUP, INC.’S FIRST AMENDED ANSWER AND
          COUNTERCLAIM TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                   3
 Case 5:17-cv-02514-JGB-SHK Document 106 Filed 12/19/18 Page 4 of 23 Page ID #:1012



1
     detention. The Voluntary Work Program is administered in the secured environment of the
2
     detention facility, pursuant to federal detention standards.
3
            7.     Paragraph 7 of the FAC contains Plaintiff’s characterization of the nature of
4
     the action rather than averring any facts for GEO to admit or deny. To the extent this
5
     paragraph alleges any facts, GEO denies the allegations in Paragraph 7 of the FAC. Civil
6
     immigration detainees who participate in the Voluntary Work program are not employed
7
     by GEO, and Plaintiff has no basis for claiming minimum wage payments, individually or
8
     on behalf of a class.
9
            8.     Paragraph 8 of the FAC contains Plaintiff’s characterization of the nature of
10
     the action rather than averring any facts for GEO to admit or deny. To the extent this
11
     paragraph alleges any facts, GEO denies the allegations in Paragraph 8 of the FAC.
12
     California’s Minimum Wage Law (“MWL”) does not establish an employment relationship
13
     between detainees and GEO.        Federal immigration detainees have no right to claim
14
     competitive wages while detained at government expense. GEO specifically denies any
15
     violation of California’s Unfair Competition Law or the federal and state Trafficking
16
     Victims Protection Act.
17
            9.     GEO is without knowledge or information sufficient to form a belief as to the
18
     truth of the allegations set forth as Paragraph 9 of the FAC and accordingly denies the truth
19
     of the allegations.
20
                                   JURISDICTION AND VENUE
21
            10.    GEO denies that the Court has subject matter jurisdiction over this suit.
22
            11.    Plaintiff alleges that the Court has jurisdiction over this case based on his
23
     allegations and GEO’s citizenship. GEO has no basis to affirm or deny the factual
24
     averments regarding jurisdiction under the Class Action Fairness Act, 28 U.S.C. § 1332(d),
25
     and therefore denies them. GEO further denies that the Court has subject matter jurisdiction
26
     over this suit.
27
28
              THE GEO GROUP, INC.’S FIRST AMENDED ANSWER AND
           COUNTERCLAIM TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                   4
 Case 5:17-cv-02514-JGB-SHK Document 106 Filed 12/19/18 Page 5 of 23 Page ID #:1013



1
           12.    GEO admits that to the extent the Court has jurisdiction, venue is proper in this
2
     District. GEO denies the remaining allegations set forth in Paragraph 12 of the FAC.
3
           13.    GEO admits that it conducts business in Adelanto, San Bernardino County,
4
     California. GEO denies the remaining allegations set forth in Paragraph 13 of the FAC.
5
           14.    Paragraph 14 of the FAC refers to Plaintiff’s request for the Court to exercise
6
     supplemental jurisdiction over his state law claims.        GEO is without knowledge or
7
     information sufficient to form a belief as to Plaintiff’s requests. GEO denies that the Court
8
     has supplemental jurisdiction over this suit.
9
                                              PARTIES
10
           15.    GEO admits that ICE detained Plaintiff at the Adelanto Facility for a period of
11
     time and that he received $1 per day as an allowance for participating in the Voluntary Work
12
     Program. GEO is without knowledge or information sufficient to form a belief as to the
13
     truth of the remaining allegations set forth as Paragraph 15 of the FAC and accordingly
14
     denies the truth of the allegations.
15
           16.    GEO admits it is a for-profit Florida corporation providing correctional,
16
     detention, and community reentry services. GEO’s principal office is located at 621 NW
17
     53rd Street, Suite 700, Boca Raton, Florida, 33487.
18
                                    FACTUAL ALLEGATIONS
19
     A.    Immigration detention is civil – not criminal.
20
           17.    Paragraph 17 of the FAC states Plaintiff’s understanding of the nature of the
21
     action rather than alleging any facts for GEO to admit or deny. To the extent any facts are
22
     alleged, GEO denies the allegations in Paragraph 17 of the FAC.
23
           18.    GEO is without knowledge or information sufficient to form a belief as to the
24
     truth of the allegations set forth as Paragraph 18 of the FAC and accordingly denies the truth
25
     of the allegations.
26
27
28
             THE GEO GROUP, INC.’S FIRST AMENDED ANSWER AND
          COUNTERCLAIM TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                     5
 Case 5:17-cv-02514-JGB-SHK Document 106 Filed 12/19/18 Page 6 of 23 Page ID #:1014



1
           19.    Paragraph 19 of the FAC states Plaintiff’s understanding of the nature of the
2
     action rather than alleging any facts for GEO to admit or deny. To the extent any facts are
3
     alleged, GEO denies the allegations in Paragraph 19 of the FAC.
4
           20.    Paragraph 20 of the FAC states Plaintiff’s understanding of the nature of the
5
     action rather than alleging any facts for GEO admit or deny. To the extent any facts are
6
     alleged, GEO denies the allegations in Paragraph 20 of the FAC.
7
           21.    Paragraph 21 of the FAC states Plaintiff’s understanding of the nature of the
8
     action rather than alleging any facts for GEO admit or deny. To the extent any facts are
9
     alleged, GEO denies the allegations in Paragraph 21 of the FAC.
10
     B.    The    privatization    of   immigration     detention    and    GEO’s     economical
11
           windfall.
12
           22.    GEO is without knowledge or information sufficient to form a belief as to the
13
     truth of the allegations set forth as Paragraph 22 of the FAC and accordingly denies the truth
14
     of the allegations.
15
           23.    GEO admits that it engages in lobbying efforts. GEO is without knowledge or
16
     information sufficient to form a belief as to the truth of the remaining allegations regarding
17
     other private prison corporations set forth as Paragraph 23 of the FAC. GEO denies the
18
     truth of the remaining allegations set forth in Paragraph 23 of the FAC.
19
           24.    Paragraph 24 of the FAC states Plaintiff’s understanding of the nature of the
20
     action rather than alleging any facts for GEO admit or deny. To the extent any facts are
21
     alleged, GEO denies the allegations in Paragraph 24 of the FAC.
22
           25.    GEO is without knowledge or information sufficient to form a belief as to the
23
     truth of the allegations set forth as Paragraph 25 of the FAC and accordingly denies the truth
24
     of the allegations.
25
26
27
28
             THE GEO GROUP, INC.’S FIRST AMENDED ANSWER AND
          COUNTERCLAIM TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                   6
 Case 5:17-cv-02514-JGB-SHK Document 106 Filed 12/19/18 Page 7 of 23 Page ID #:1015



1
            26.   GEO admits it is a publicly traded corporation that is listed on the New York
2
     Stock Exchange. GEO denies the remaining allegations set forth as Paragraph 26 of the
3
     FAC.
4
            27.   Paragraph 27 of the FAC states Plaintiff’s understanding of the nature of the
5
     action rather than alleging any facts for GEO admit or deny. To the extent any facts are
6
     alleged, GEO denies the allegations in Paragraph 27 of the FAC.
7
     C.     GEO withholds necessary care from detainees at the Adelanto Facility.
8
            28.   GEO denies it contracts with ICE to operate the Adelanto Facility. ICE
9
     contracts with the City of Adelanto for operation of the Adelanto Facility to enable ICE to
10
     meet its immigration processing needs, with GEO serving as the City’s subcontractor. The
11
     Adelanto Facility has capacity for approximately 1,940 detainees. All other facts not
12
     expressly admitted in Paragraph 28 are denied.
13
            29.   GEO denies the allegations set forth in Paragraph 29 of the FAC.
14
            30.   GEO denies the allegations set forth in Paragraph 30 of the FAC.
15
            31.   GEO denies the allegations set forth in Paragraph 31 of the FAC.
16
            32.   GEO denies the allegations set forth in Paragraph 32 of the FAC.
17
            33.   GEO denies the allegations set forth in Paragraph 33 of the FAC.
18
            34.   GEO denies the allegations set forth in Paragraph 34 of the FAC.
19
            35.   GEO denies the allegations set forth in Paragraph 35 of the FAC.
20
            36.   GEO denies the allegations set forth in Paragraph 36 of the FAC.
21
            37.   GEO denies the allegations set forth in Paragraph 37 of the FAC.
22
     D.     GEO uses detainees to clean, maintain, and operate the Adelanto Facility.
23
            38.   GEO admits that detainees who choose to participate in the federally-mandated
24
     Voluntary Work Program may receive a $1 allowance for each day of participation
25
     regardless of tasks performed, work accomplished, or duration of participation. The $1
26
27
28
               THE GEO GROUP, INC.’S FIRST AMENDED ANSWER AND
            COUNTERCLAIM TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                 7
 Case 5:17-cv-02514-JGB-SHK Document 106 Filed 12/19/18 Page 8 of 23 Page ID #:1016



1
     allowance per detainee is passed from ICE to detainees via a detainee trust account. GEO
2
     denies the remaining allegations set forth in Paragraph 38 of the FAC.
3
              39.   Paragraph 39 of the FAC contains Plaintiff’s characterization of the nature of
4
     the action rather than averring any facts for GEO to admit or deny. To the extent this
5
     paragraph alleges any facts, GEO denies the allegations in Paragraph 39 of the FAC.
6
     Voluntary Work Program participants choose to perform self-care tasks like meal
7
     preparation, basic housekeeping chores, and grooming to eliminate idle time while in
8
     detention. The Voluntary Work Program is administered in the secured environment of the
9
     detention facility, pursuant to federal detention standards.
10
              40.   Paragraph 40 of the FAC contains Plaintiff’s characterization of the nature of
11
     the action rather than averring any facts for GEO to admit or deny. To the extent this
12
     paragraph alleges any facts, GEO denies the allegations in Paragraph 40 of the FAC. Civil
13
     immigration detainees who participate in the Voluntary Work Program are not employed
14
     by GEO, and they have no basis to claim minimum wage payments, individually or as a
15
     class.
16
              41.   Paragraph 41 of the FAC contains Plaintiff’s characterization of the nature of
17
     the action rather than averring any facts for GEO to admit or deny. To the extent this
18
     paragraph alleges any facts, GEO denies the allegations in Paragraph 41 of the FAC.
19
              42.   GEO admits that it provides detainees with personal protection equipment as
20
     appropriate for self-care tasks. GEO denies the remaining allegations set forth as Paragraph
21
     42 of the FAC.
22
              43.   GEO admits that the $1 daily allowance is credited to participating detainees’
23
     trust accounts. GEO denies the remaining allegations set forth as Paragraph 43 of the FAC.
24
              44.   GEO denies the allegations set forth in Paragraph 44 of the FAC.
25
              45.   GEO admits that Voluntary Work Program participants may choose to perform
26
     self-care tasks like meal preparation, basic housekeeping chores, and grooming to eliminate
27
28
                 THE GEO GROUP, INC.’S FIRST AMENDED ANSWER AND
              COUNTERCLAIM TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                    8
 Case 5:17-cv-02514-JGB-SHK Document 106 Filed 12/19/18 Page 9 of 23 Page ID #:1017



1
     idle time while in detention. GEO denies the remaining allegations set forth in Paragraph
2
     45 of the FAC.
3
           46.    GEO admits that Voluntary Work Program participants may choose to perform
4
     self-care tasks like meal preparation, basic housekeeping chores, and grooming to eliminate
5
     idle time while in detention. GEO denies the remaining allegations set forth in Paragraph
6
     46 of the FAC.
7
           47.    Paragraph 47 of the FAC contains Plaintiff’s characterization of the nature of
8
     the action rather than averring any facts for GEO to admit or deny. To the extent this
9
     paragraph alleges any facts, GEO denies the allegations in Paragraph 47 of the FAC.
10
           48.    Paragraph 48 of the FAC contains Plaintiff’s characterization of the nature of
11
     the action rather than averring any facts for GEO to admit or deny. To the extent this
12
     paragraph alleges any facts, GEO denies the allegations in Paragraph 48 of the FAC.
13
     California’s MWL does not establish an employment relationship between detainees and
14
     GEO. Competitive employment opportunities covered by the MWL serve no purpose in
15
     this environment and conflict with federal immigration and detention policies. Federal
16
     immigration detainees similarly have no right to claim competitive wages while detained at
17
     government expense.
18
           49.    GEO denies the allegations set forth in Paragraph 49 of the FAC. The ICE
19
     contract may require compliance with applicable federal, state and local laws, but GEO
20
     expressly denies the applicability of California’s laws to GEO as stated by Plaintiff and the
21
     putative class.
22
           50.    Paragraph 50 of the FAC contains Plaintiff’s characterization of the nature of
23
     the action rather than averring any facts for GEO to admit or deny. To the extent this
24
     paragraph alleges any facts, GEO denies the allegations in Paragraph 50 of the FAC.
25
           51.    GEO denies the allegations set forth in Paragraph 51 of the FAC.
26
27
28
             THE GEO GROUP, INC.’S FIRST AMENDED ANSWER AND
          COUNTERCLAIM TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  9
     Case 5:17-cv-02514-JGB-SHK Document 106 Filed 12/19/18 Page 10 of 23 Page ID
                                      #:1018


1
     E.    Plaintiff Novoa’s employment at the Adelanto Facility.
2
           52.    GEO is without knowledge or information sufficient to form a belief as to the
3
     truth of the allegations set forth as Paragraph 52 of the FAC and accordingly denies the truth
4
     of the allegations.
5
           53.    GEO is without knowledge or information sufficient to form a belief as to the
6
     truth of the allegations set forth in Paragraph 53 of the FAC and accordingly denies the truth
7
     of the allegations.
8
           54.    GEO admits Plaintiff was detained at the Adelanto Facility for a period of time.
9
     GEO denies the remaining allegations set forth in Paragraph 54 of the FAC.
10
           55.    GEO admits that Plaintiff received $1 per day as an allowance for participating
11
     in the Voluntary Work Program, as provided by Congress. Plaintiff did not “work for GEO”
12
     and Plaintiff and other federal immigration detainees have no right to claim competitive
13
     wages while detained at government expense. GEO denies the remaining allegations set
14
     forth as Paragraph 55 of the FAC.
15
           56.    GEO is without knowledge or information sufficient to form a belief as to the
16
     truth of the allegations set forth in Paragraph 56 of the FAC and accordingly denies the truth
17
     of the allegations.
18
           57.    GEO is without knowledge or information sufficient to form a belief as to the
19
     truth of the allegations set forth in Paragraph 57 of the FAC and accordingly denies the truth
20
     of the allegations.
21
           58.    GEO admits that Plaintiff received $1 per day as an allowance for participating
22
     in the Voluntary Work Program, as provided by Congress. GEO is without knowledge or
23
     information sufficient to form a belief as to the truth of the remaining allegations set forth
24
     in Paragraph 58 of the FAC and accordingly denies the truth of the allegations.
25
           59.    GEO denies the allegations set forth in Paragraph 59 of the FAC.
26
           60.    GEO denies the allegations set forth in Paragraph 60 of the FAC.
27
28
             THE GEO GROUP, INC.’S FIRST AMENDED ANSWER AND
          COUNTERCLAIM TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  10
     Case 5:17-cv-02514-JGB-SHK Document 106 Filed 12/19/18 Page 11 of 23 Page ID
                                      #:1019


1
           61.    GEO denies the allegations set forth in Paragraph 61 of the FAC.
2
           62.    GEO is without knowledge or information sufficient to form a belief as to the
3
     truth of the allegations set forth as Paragraph 62 of the FAC and accordingly denies the truth
4
     of the allegations.
5
           63.    GEO denies the allegations set forth in Paragraph 63 of the FAC.
6
           64.    GEO denies the allegations set forth in Paragraph 64 of the FAC.
7
           65.    GEO is without knowledge or information sufficient to form a belief as to the
8
     truth of the allegations set forth as Paragraph 65 of the FAC and accordingly denies the truth
9
     of the allegations.
10
           66.    GEO is without knowledge or information sufficient to form a belief as to the
11
     truth of the allegations set forth as Paragraph 66 of the FAC and accordingly denies the truth
12
     of the allegations.
13
           67.    GEO is without knowledge or information sufficient to form a belief as to the
14
     truth of the allegations set forth as Paragraph 67 of the FAC and accordingly denies the truth
15
     of the allegations.
16
           68.    GEO denies the allegations set forth in Paragraph 68 of the FAC.
17
           69.    GEO denies the allegations set forth in Paragraph 69 of the FAC.
18
           70.    GEO denies the allegations set forth in Paragraph 70 of the FAC.
19
           71.    GEO is without knowledge or information sufficient to form a belief as to the
20
     truth of the allegations set forth as Paragraph 71 of the FAC and accordingly denies the truth
21
     of the allegations.
22
           72.    GEO denies the allegations set forth in Paragraph 72 of the FAC.
23
           73.    GEO denies the allegations set forth in Paragraph 73 of the FAC.
24
           74.    Paragraph 74 of the FAC contains Plaintiff’s characterization of the nature of
25
     the action rather than averring any facts for GEO to admit or deny. To the extent this
26
     paragraph alleges any facts, GEO denies the allegations in Paragraph 74 of the FAC.
27
28
             THE GEO GROUP, INC.’S FIRST AMENDED ANSWER AND
          COUNTERCLAIM TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  11
     Case 5:17-cv-02514-JGB-SHK Document 106 Filed 12/19/18 Page 12 of 23 Page ID
                                      #:1020


1
                                CLASS ACTION ALLEGATIONS
2
           75.    Paragraph 75 of the Complaint contains Plaintiff’s characterization of the
3
     nature of the action rather than averring any facts for GEO to admit or deny and calls for a
4
     legal conclusion to which no response is necessary. To the extent this paragraph alleges
5
     any facts or a response is necessary, GEO denies the allegations in Paragraph 75 of the FAC.
6
     A.    Class Definition
7
           76.    Paragraph 76 of the FAC contains Plaintiff’s characterization of the nature of
8
     the action rather than averring any facts for GEO to admit or deny and calls for a legal
9
     conclusion to which no response is necessary. To the extent this paragraph alleges any facts
10
     or a response is necessary, GEO denies the allegations in Paragraph 76 of the FAC.
11
           77.    Paragraph 77 of the FAC contains Plaintiff’s characterization of the nature of
12
     the action rather than averring any facts for GEO to admit or deny and calls for a legal
13
     conclusion to which no response is necessary. To the extent this paragraph alleges any facts
14
     or a response is necessary, GEO denies the allegations in Paragraph 77 of the FAC.
15
     B.    Class Certification Requirements under Rule 23
16
           78.    Numerosity: Rule 23(a)(1). Paragraph 78 of the FAC contains Plaintiff’s
17
     characterization of the nature of the action rather than averring any facts for GEO to admit
18
     or deny and calls for a legal conclusion to which no response is necessary. To the extent
19
     this paragraph alleges any facts or a response is necessary, GEO denies the allegations in
20
     Paragraph 78 of the FAC.
21
           79.    Commonality and Predominance: Rules 23(a)(2) and 23(b)(3). Paragraph
22
     79 of the FAC contains Plaintiff’s characterization of the nature of the action rather than
23
     averring any facts for GEO to admit or deny and calls for a legal conclusion to which no
24
     response is necessary. To the extent this paragraph alleges any facts or a response is
25
     necessary, GEO denies the allegations in Paragraph 79 of the FAC.
26
27
28
             THE GEO GROUP, INC.’S FIRST AMENDED ANSWER AND
          COUNTERCLAIM TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                 12
     Case 5:17-cv-02514-JGB-SHK Document 106 Filed 12/19/18 Page 13 of 23 Page ID
                                      #:1021


1
           80.    Typicality: Rule 23(a)(3). Paragraph 80 of the FAC contains Plaintiff’s
2
     characterization of the nature of the action rather than averring any facts for GEO to admit
3
     or deny and calls for a legal conclusion to which no response is necessary. GEO specifically
4
     denies that Plaintiff or any purported class member was “employed by GEO at the Adelanto
5
     Facility.” To the extent any additional facts are alleged or a response is necessary, GEO
6
     denies the remaining allegations set forth in Paragraph 80 of the FAC.
7
           81.    Adequacy:      Rule 23(a(4).     GEO is without knowledge or information
8
     sufficient to form a belief as to the truth of the allegations set forth in Paragraph 81 of the
9
     FAC and accordingly denies the truth of the allegations.
10
           82.    Superiority: Rules 23(b)(3). Paragraph 82 of the FAC contains Plaintiff’s
11
     characterization of the nature of the action rather than averring any facts for GEO to admit
12
     or deny and calls for a legal conclusion to which no response is necessary. To the extent
13
     this paragraph alleges any facts or a response is necessary, GEO denies the allegations in
14
     Paragraph 82 of the FAC.
15
                                        CAUSES OF ACTION
16
                                           COUNT I
17                           CALIFORNIA MINIMUM WAGE LAW
18                            Cal. Labor Code §§ 1194, 1197, 1197.1
19         83.    GEO incorporates by reference its responses to the allegations in Paragraph 1
20   through 82 as if set forth fully herein.
21         84.    GEO admits the allegations set forth in Paragraph 84 of the FAC.
22         85.    Paragraph 85 of the FAC calls for a legal conclusion to which no response is
23   necessary. To the extent a response is necessary, GEO is without knowledge or information
24   sufficient to form a belief as to the truth of the allegations set forth in Paragraph 85 of the
25   FAC and accordingly denies the truth of the allegations.
26         86.    GEO denies the allegations set forth in Paragraph 86 of the FAC, including,
27   specifically, the allegation that detainees at the Adelanto Facility have “wage protections.”
28
             THE GEO GROUP, INC.’S FIRST AMENDED ANSWER AND
          COUNTERCLAIM TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                   13
     Case 5:17-cv-02514-JGB-SHK Document 106 Filed 12/19/18 Page 14 of 23 Page ID
                                      #:1022


1
           87.    GEO is without knowledge or information sufficient to form a belief as to the
2
     truth of the allegations set forth as Paragraph 87 of the FAC and accordingly denies the truth
3
     of the allegations.
4
           88.    GEO denies the allegations set forth in Paragraph 88 of the FAC.
5
           89.    GEO denies the allegations set forth in Paragraph 89 of the FAC.
6
           90.    Paragraph 90 of the FAC contains Plaintiff’s characterization of the nature of
7
     the action rather than averring any facts for GEO to admit or deny and calls for a legal
8
     conclusion to which no response is necessary. To the extent this paragraph alleges any facts
9
     or a response is necessary, GEO denies the allegations in Paragraph 90 of the FAC.
10
           91.    GEO admits detainees who participate in the Voluntary Work Program receive
11
     a $1 allowance per day pursuant to federal law. GEO denies the remaining allegations set
12
     forth in Paragraph 91 of the FAC.
13
           92.    GEO is without knowledge or information sufficient to form a belief as to the
14
     truth of the allegations set forth as Paragraph 92 of the FAC and accordingly denies the truth
15
     of the allegations.
16
                                             COUNT II
17                                    UNJUST ENRICHMENT
18                                    California Common Law
19         93.    GEO incorporates by reference its responses to the allegations in Paragraph 1
20   through 92 as if set forth fully herein.
21         94.    GEO denies the allegations set forth in Paragraph 94 of the FAC.
22         95.    GEO denies the allegations set forth in Paragraph 95 of the FAC.
23         96.    GEO denies the allegations set forth in Paragraph 96 of the FAC.
24         97.    GEO denies the allegations set forth in Paragraph 97 of the FAC.
25         98.    GEO denies the allegations set forth in Paragraph 98 of the FAC.
26
27
28
             THE GEO GROUP, INC.’S FIRST AMENDED ANSWER AND
          COUNTERCLAIM TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  14
     Case 5:17-cv-02514-JGB-SHK Document 106 Filed 12/19/18 Page 15 of 23 Page ID
                                      #:1023


1                                        COUNT III
2                        CALIFORNIA UNFAIR COMPETITION LAW
                            Cal. Bus. & Prof. Code §§ 17200, et seq.
3
           99.    GEO incorporates by reference its responses to the allegations in Paragraph 1
4
     through 98 as if set forth fully herein.
5
           100. Paragraph 100 of the FAC calls for a legal conclusion to which no response is
6
     required. To the extent a response is required, GEO denies the allegations set forth in
7
     Paragraph 100 of the FAC.
8
           101. GEO denies the allegations set forth as Paragraph 101 of the FAC.
9
           102. GEO denies the allegations set forth as Paragraph 102 of the FAC.
10
           103. GEO denies the allegations set forth as Paragraph 103 of the FAC.
11
                                     COUNT IV
12               CALIFORNIA TRAFFICKING VICTIMS PROTECTION ACT
13                              Cal. Civ. Code §52.5
14         104. GEO incorporates by reference its responses to the allegations in Paragraph 1
15   through 103 as if set forth fully herein.
16         105. Paragraph 105 of the FAC calls for a legal conclusion to which no response is
17   required. To the extent a response is required, GEO denies the allegations set forth in
18   Paragraph 105 of the FAC.
19         106. Paragraph 106 of the FAC calls for a legal conclusion to which no response is
20   required. To the extent a response is required, GEO denies the allegations set forth in
21   Paragraph 106 of the FAC.
22         107. Paragraph 107 of the FAC calls for a legal conclusion to which no response is
23   required. To the extent a response is required, GEO denies the allegations set forth in
24   Paragraph 107 of the FAC.
25         108. GEO denies the allegations set forth as Paragraph 108 of the FAC.
26         109. GEO denies the allegations set forth as Paragraph 109 of the FAC.
27         110. GEO denies the allegations set forth as Paragraph 110 of the FAC.
28
             THE GEO GROUP, INC.’S FIRST AMENDED ANSWER AND
          COUNTERCLAIM TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                 15
     Case 5:17-cv-02514-JGB-SHK Document 106 Filed 12/19/18 Page 16 of 23 Page ID
                                      #:1024


1                                            COUNT V
2                                 ATTEMPTED FORCED LABOR
                                   18 U.S.C. §§ 1589(a) & 1594(a)
3
           111. GEO incorporates by reference its responses to the allegations in Paragraph 1
4
     through 110 as if set forth fully herein.
5
           112. GEO denies the allegations set forth in Paragraph 112 of the FAC.
6
           113. GEO denies the allegations set forth in Paragraph 113 of the FAC.
7
           114. GEO denies the allegations set forth in Paragraph 114 of the FAC.
8
           115. GEO denies the allegations set forth in Paragraph 115 of the FAC.
9
           116. GEO denies the allegations set forth in Paragraph 116 of the FAC.
10
           117. GEO denies the allegations set forth in Paragraph 117 of the FAC.
11
           118. GEO denies the allegations set forth in Paragraph 118 of the FAC.
12
           119. GEO denies the allegations set forth in Paragraph 119 of the FAC.
13
           120. GEO denies the allegations set forth in Paragraph 120 of the FAC.
14
                                       PRAYER FOR RELIEF
15
           In answering the Prayer for Relief, GEO denies that Plaintiff and the Class Members
16
     are entitled to any of the relief they seek. GEO denies that this matter is suitable for class
17
     certification. GEO affirmatively alleges that Plaintiff lacks standing to assert claims on
18
     behalf of other individuals, that Plaintiff lacks standing to seek declaratory and/or injunctive
19
     relief, and that Plaintiff is not a proper class representative.
20
                                     AFFIRMATIVE DEFENSES
21
                                 FIRST AFFIRMATIVE DEFENSE
22
           Each purported cause of action of Plaintiff’s FAC fails to allege facts sufficient to
23
     constitute a cause of action against GEO.
24
                               SECOND AFFIRMATIVE DEFENSE
25
           GEO has immunity from this lawsuit.
26
27
28
              THE GEO GROUP, INC.’S FIRST AMENDED ANSWER AND
           COUNTERCLAIM TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                     16
     Case 5:17-cv-02514-JGB-SHK Document 106 Filed 12/19/18 Page 17 of 23 Page ID
                                      #:1025


1
                                THIRD AFFIRMATIVE DEFENSE
2
           Plaintiff seeks relief barred by the statute of limitations.
3
                              FOURTH AFFIRMATIVE DEFENSE
4
           Plaintiff’s claim is pre-empted by federal law.
5
                                FIFTH AFFIRMATIVE DEFENSE
6
           Plaintiff has failed to join parties that should be joined under Federal Rule of Civil
7
     Procedure 19.
8
                                SIXTH AFFIRMATIVE DEFENSE
9
           Plaintiff’s alleged injuries and damages, if any, were caused by the acts of a third
10
     party who has not been named a party to this action and over whom GEO had no control.
11
                              SEVENTH AFFIRMATIVE DEFENSE
12
           Plaintiff’s requested relief violates the law, and is otherwise impossible to attain in
13
     conformance with the law. Neither Plaintiff nor putative class members have a legal right
14
     to work at minimum wage rates because none has sought approval from the U.S. Attorney
15
     General for employment with GEO, and none are qualified to work for GEO under ICE’s
16
     contract terms and federal law. Plaintiff’s participation in the Voluntary Work Program
17
     was voluntary.
18
                               EIGHTH AFFIRMATIVE DEFENSE
19
           Plaintiff lacks standing to brings the claims asserted in the FAC.
20
                                NINTH AFFIRMATIVE DEFENSE
21
           Plaintiff’s claim is not ripe.
22
                                TENTH AFFIRMATIVE DEFENSE
23
           Plaintiff’s claim is not justiciable.
24
                             ELEVENTH AFFIRMATIVE DEFENSE
25
           Plaintiff has unclean hands.
26
27
28
             THE GEO GROUP, INC.’S FIRST AMENDED ANSWER AND
          COUNTERCLAIM TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                   17
     Case 5:17-cv-02514-JGB-SHK Document 106 Filed 12/19/18 Page 18 of 23 Page ID
                                      #:1026


1
                             TWELFTH AFFIRMATIVE DEFENSE
2
           Plaintiff has unreasonably delayed his request for relief, to GEO’s prejudice, such
3
     that his claims are barred by the defense of laches.
4
                           THIRTEENTH AFFIRMATIVE DEFENSE
5
           Plaintiff is barred from seeking equitable relief to the extent an adequate remedy
6
     exists at law.
7
                          FOURTEENTH AFFIRMATIVE DEFENSE
8
           The federal Trafficking Victims Protection Act is unconstitutionally vague and/or
9
     overbroad as applied to GEO’s administration of the VWP.
10
                            FIFTEENTH AFFIRMATIVE DEFENSE
11
           The California Trafficking Victims Protection Act is unconstitutionally vague and/or
12
     overbroad as applied to GEO’s administration of the VWP.
13
                            SIXTEENTH AFFIRMATIVE DEFENSE
14
           California’s Minimum Wage Law, and IWC Wage Order are unconstitutionally
15
     vague and/or overbroad as applied to GEO’s administration of the VWP.
16
                          SEVENTEENTH AFFIRMATIVE DEFENSE
17
           GEO reserves the right to amend its Answer to Plaintiff’s FAC to assert additional
18
     defenses, withdraw defenses, and/or add counterclaims as may become necessary after
19
     reasonable opportunity, or discovery has occurred, up through and including trial in this
20
     matter.
21
                                              PRAYER
22
           WHEREFORE, GEO respectfully requests:
23
           1.     That Plaintiff take nothing by the FAC;
24
           2.     A dismissal of the FAC with prejudice and an award of GEO’s reasonable
25
     attorneys’ fees to the extent permitted by law;
26
           3.     Judgment in favor of GEO and against Plaintiff;
27
28
              THE GEO GROUP, INC.’S FIRST AMENDED ANSWER AND
           COUNTERCLAIM TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  18
     Case 5:17-cv-02514-JGB-SHK Document 106 Filed 12/19/18 Page 19 of 23 Page ID
                                      #:1027


1
            4.     Costs of suit herein; and
2
            5.     Such other and further relief, legal and equitable, that the Court may deem
3
     proper.
4
                         CONDITIONAL AMENDED COUNTERCLAIM
5
            Counter-Claimant The GEO Group, Inc. (“GEO”), through counsel, brings the
6
     following conditional counterclaims against Counter-Defendant Raul Novoa (“Counter-
7
     Defendant”), and against any putative class or classes certified by the Court.
8
                                   JURISDICTION AND VENUE
9
            1.     To the extent this Court holds that it has subject matter jurisdiction despite
10
     GEO’s immunity, the Court will have jurisdiction over the parties and subject matter over
11
     this counterclaim. GEO asserts its counterclaim only in the event that the Court has
12
     determined it has subject matter jurisdiction. GEO does not waive and expressly reserves
13
     its objection to subject matter jurisdiction with respect to Plaintiff’s/Counter-Defendant’s
14
     claims. To the extent GEO is subject to jurisdiction in this Court, jurisdiction over GEO’s
15
     counterclaim is grounded in diversity pursuant to 28 § U.S.C. 1332. GEO is a Florida
16
     corporation with its principal place of business in Florida. Raul Novoa is a citizen of
17
     Mexico, who alleges he is a resident of California. The amount in controversy on the
18
     counterclaims exceeds $75,000.00.
19
            2.     Alternatively, this Court has supplemental jurisdiction over these
20
     counterclaims pursuant to 28 U.S.C. § 1367(a), as these counterclaims form part of the same
21
     case or controversy as the claims asserted by Plaintiff/Counter-Defendant under Article III
22
     of the United States Constitution.
23
            3.     Venue is proper in this Court, as the events giving rise to these counterclaims
24
     occurred in this district.
25
26
27
28
              THE GEO GROUP, INC.’S FIRST AMENDED ANSWER AND
           COUNTERCLAIM TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  19
     Case 5:17-cv-02514-JGB-SHK Document 106 Filed 12/19/18 Page 20 of 23 Page ID
                                      #:1028


1
                                               PARTIES
2
           4.       GEO is a Florida corporation with its principal place of business in Florida.
3
     GEO is a service provider that operates the Adelanto Facility for the housing of federal
4
     immigration detainees in the custody of the federal government, under terms set out in the
5
     contracts between the City of Adelanto and ICE, and the City of Adelanto and GEO, and
6
     applicable regulations and detention facility standards, and the laws of the United States.
7
           5.       Raul Novoa is a citizen of Mexico, who alleges he is a resident of California.
8
     Counter-Defendant was an ICE detainee at the Adelanto Facility at various times from 2012
9
     to 2015.
10
           6.       While detained at the Adelanto Facility, Counter-Defendant did not have
11
     authorization from the U.S. Attorney General to be employed in the United States under
12
     federal law.
13
           7.       Because Counter-Defendant was in the custody of the federal government
14
     while at the Adelanto Facility and participated in the Voluntary Work Program, California’s
15
     Minimum Wage Law (“MWL”) does not apply to him.
16
                                     FIRST CAUSE OF ACTION
17
                               Declaratory Relief—28 U.S.C. § 2201(a)
18
           8.       GEO incorporates the allegations in Paragraphs 1-24, above, by reference as if
19
     fully stated herein.
20
           9.       At all times relevant to these proceedings, GEO administered a Voluntary
21
     Work Program at the Adelanto Facility as required by the ICE contract. That Voluntary
22
     Work Program was, and is, subject to federal detention standards.
23
           10.      The Voluntary Work Program at the Adelanto Facility is critical to the safe and
24
     secure operations of the facility. Specifically, the Voluntary Work Program reduces idle
25
     time for detainees and promotes institutional efficiency, just as similar programs do in
26
     California’s own facilities.
27
28
              THE GEO GROUP, INC.’S FIRST AMENDED ANSWER AND
           COUNTERCLAIM TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                   20
     Case 5:17-cv-02514-JGB-SHK Document 106 Filed 12/19/18 Page 21 of 23 Page ID
                                      #:1029


1
            11.   Pursuant to an express authorization from Congress that ICE may authorize
2
     allowances to immigration detainees for work performed while detained, ICE authorized an
3
     allowance of $1.00 per day for each Voluntary Work Program participant.
4
            12.   ICE must authorize any increase in the allowance rate of $1.00 per day, as
5
     expressed in the ICE contract for the Adelanto Facility. Without an ICE-approved increase
6
     in the allowance rate, detainees may not be given an allowance in excess of $1.00 per day
7
     for participation in the Voluntary Work Program at the Adelanto Facility.
8
            13.   ICE also prohibits GEO from employing any detainees. ICE must clear any
9
     GEO employee working at the Adelanto Facility via a background check performed by ICE.
10
     ICE also requires GEO to immediately suspend any employee found to have a history of
11
     arrests.
12
            14.   Counter-Defendant and the putative class members were participants in the
13
     Voluntary Work Program at the Adelanto Facility. They were not authorized by ICE to
14
     work for GEO or anyone else in the United States, and did not complete the requirements
15
     for employment specified in the City’s detention services agreement with ICE. Counter-
16
     Defendant himself was ineligible for work because he was detained by ICE based on his
17
     criminal record in the United States, which includes possession of controlled substances,
18
     possession of a firearm by a felon, giving a false ID to a peace officer, and domestic
19
     violence. Counter-Defendant has not alleged that he, or any other Adelanto detainee, was
20
     granted work authorization by the Attorney General.
21
            15.   Counter-Defendant initiated this lawsuit, claiming California’s labor laws
22
     apply to him and the putative class members, when they do not. Because Counter-
23
     Defendant was in the custody of the federal government while at the Adelanto Facility and
24
     participating in the Voluntary Work Program, California’s MWL does not apply to them.
25
     This matter presents an actual controversy that can be finally resolved by the Court.
26
            16.   GEO has already incurred attorneys’ fees and other costs defending against
27
28
              THE GEO GROUP, INC.’S FIRST AMENDED ANSWER AND
           COUNTERCLAIM TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                 21
     Case 5:17-cv-02514-JGB-SHK Document 106 Filed 12/19/18 Page 22 of 23 Page ID
                                      #:1030


1
     Plaintiff/Counter-Defendant’s claims, and will continue to do so.
2
           17.    ICE detainees at the Adelanto Facility, including Counter-Defendant and the
3
     putative class members, are federal immigration detainees housed at the Adelanto Facility
4
     pursuant to the City’s detention services agreement with ICE. They are not employed by
5
     GEO, and are not employees of GEO. The work performed by these detainees is performed
6
     for reasons other than compensation in order to provide for necessary food and shelter, as
7
     detainees participating in the Voluntary Work Program do not participate in commerce and
8
     do not depend on the wages they earn for basic necessities such as, for example, housing,
9
     food, clothing, and recreation, while detained.
10
           18.    GEO therefore seeks a declaration that: (1) no employment relationship exists
11
     between GEO and detainees who participate in the Voluntary Work Program, including but
12
     not limited to Counter-Defendant and the putative class members; (2) such detainees,
13
     including but not limited to Counter-Defendant and the putative class members, are not
14
     employees of GEO, and GEO is not their employer; (3) as a result, California’s labor laws
15
     and wage orders do not apply to such detainees, including but not limited to Counter-
16
     Defendant and the putative class members; and (4) Counter-Defendant and putative class
17
     members are not entitled to disgorgement or other equitable relief for allegedly unpaid
18
     wages or allegedly inequitable revenues or profits; (5) GEO has not violated the TVPA; (6)
19
     GEO has not violated the California TVPA.
20
           WHEREFORE, GEO prays for the following relief:
21
           1.     An order enjoining Counter-Defendant and the putative class members from
22
     claiming California’s labor laws apply to them;
23
           2.     An order declaring California’s labor laws do not apply to ICE detainees at the
24
     Adelanto Facility, including but not limited to laws requiring payment of minimum wage
25
     and overtime wages;
26
           3.     An order declaring that there is no employment relationship between GEO and
27
28
             THE GEO GROUP, INC.’S FIRST AMENDED ANSWER AND
          COUNTERCLAIM TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  22
     Case 5:17-cv-02514-JGB-SHK Document 106 Filed 12/19/18 Page 23 of 23 Page ID
                                      #:1031


1
     detainees housed at the Adelanto Facility who participate in the Volunteer Work Program,
2
     specifically that GEO is not the employer of such detainees, and that such detainees are not
3
     employees of GEO;
4
           4.     An order declaring that GEO has not violated the TVPA or California TVPA.
5
           5.     An award of attorneys’ fees and costs; and
6
           6.     Other and further relief as the Court deems just and equitable.
7
8     Dated: November 29, 2018                  LESLEY HOLMES
                                                MARK EMERY
9                                               CHARLES A. DEACON
                                                NORTON ROSE FULBRIGHT US LLP
10
                                                ROBERT J. HERRINGTON
11                                              SCOTT A. SCHIPMA
                                                GREENBERG TRAURIG, LLP
12
13
                                                By__/s/ Robert J. Herrington______
14                                                Robert J. Herrington
                                                  Attorneys for Defendant
15                                                The GEO Group, Inc.
16
17
                                         JURY DEMAND
18
           Pursuant to FRCP 38(b), GEO demands a jury trial as to all triable issues raised in
19
     both the FAC and the Counterclaims.
20
21
     DATED: November 29, 2018               GREENBERG TRAURIG, LLP
22
23
                                        By __/s/ Robert J. Herrington
24                                         Robert J. Herrington
                                           Attorneys for Defendant
25                                         The GEO Group, Inc.
26
27
28
             THE GEO GROUP, INC.’S FIRST AMENDED ANSWER AND
          COUNTERCLAIM TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  23
